Citation Nr: 1521298	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for chronic kidney disease, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for bilateral hearing loss, chronic kidney disease, a CVA, hypertension, and erectile dysfunction, to include as secondary to diabetes mellitus, type II, and special monthly compensation for loss of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an August 2005 rating decision which was not appealed and became final.

2.  Evidence added to the record since the August 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises the possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the August 2005 rating decision, denying service connection for hearing loss, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for bilateral hearing loss on appeal is being reopened, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for hearing loss was denied by an August 2005 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the August 2005 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).

At the time of the August 2005 rating decision, the evidence of record included the service treatment records (STRs) and VA treatment records.  The STRs show that at the September 1972 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
n/a
0
LEFT
10
0
0
n/a
20

On an August 1972 medical history report, the Veteran indicated that he had never had hearing loss.  The Veteran's DD Form 214 indicates that his military occupation was in an infantry fire crew.  Therefore, the record showed that he was exposed to acoustic trauma in service.  VA treatment records from July 1996 to March 2005 do not show complaints, treatment or a diagnosis related to hearing loss.

The additional evidence added to the record since the August 2005 rating decision includes May 2011 VA treatment records with a problem history that includes bilateral sensorineural hearing loss.  

The Veteran had a VA examination in July 2011 at which he was diagnosed with sensorineural hearing loss.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
75
80
75
LEFT
15
25
75
80
80

Speech audiometry revealed speech recognition ability of 72 percent bilaterally.  The examiner opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran had normal hearing sensitivity upon exit from service and did not experience any significant threshold shifts indicating a decrease in his hearing during service.  The Veteran had a history of civilian noise exposure working in warehouses and diabetes, which could have contributed to the decrease in hearing.

The claim was previously denied because the evidence did not show that the Veteran had hearing loss.  Since the evidence shows that the Veteran has been diagnosed with bilateral hearing loss and that it may be related to the service-connected diabetes mellitus, it relates to an unestablished fact necessary to substantiate the claim, and is new and material.  Accordingly, the criteria for reopening the Veteran's claim have been met.
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, chronic kidney disease, a CVA, hypertension, and erectile dysfunction, to include as secondary to diabetes mellitus, type II.  

As discussed above, the July 2011 VA audiological examiner felt that diabetes could have contributed to the decrease in hearing.  However, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Furthermore, the opinion is essentially a "may or may not" and therefore it could not be sufficient on its own to establish that diabetes caused or aggravated the hearing loss.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  Therefore, a new opinion must be obtained before the claim can be decided on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).  
 
The Veteran had a VA examination in May 2013 for diabetes.  The examiner indicated that the Veteran did not have any of a specific list of complications of diabetes mellitus and that specific conditions were not at least as likely as not caused or permanently aggravated by diabetes mellitus.  However, the examination report did not include the list of specific complications or conditions.  Importantly, VA records reflect that the Veteran was noted to have hypertension in October 1996, erectile dysfunction in December 1997, a stroke in October 2004, and renal failure in January 2011.  Since the Veteran is seeking service connection for several disabilities secondary to diabetes, and he has been noted to have diagnoses of all disabilities on appeal, a new examination must be scheduled before the claims can be decided on the merits.  See Barr, 21 Vet. App. at 311 (2007).  

The Board further notes that the outcome of entitlement to SMC, based on the loss if use of a creative organ, could be impacted by whether service connection is granted for erectile dysfunction.  Thus, this issue is inextricably intertwined with the pending SMC claim and must be adjudicated prior to the disposition of the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

VA treatment records to April 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from April 2013 to the present.

2.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of his bilateral hearing loss, chronic kidney disease, CVA, hypertension, and erectile dysfunction.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss, chronic kidney disease, CVA, hypertension, and/or erectile dysfunction are related to, or had their onset during, the Veteran's service (February 1971 to September 1972), and whether the bilateral hearing loss, chronic kidney disease, CVA, and/or hypertension had their onset within one year of discharge from active duty.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss, chronic kidney disease, CVA, hypertension, and/or erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus, type II.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the each disorder prior to aggravation by the service-connected diabetes mellitus, type II.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


